DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claim 1 is allowable. The restriction requirement between Groups I and III and it relates to the compound of Formula I, as set forth in the Office action mailed on September 21, 2021 , has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of September 21, 2021 is partially withdrawn.  Claims 12 and 13, directed to a method of treatment or amelioration of neurological diseases by administering the compound of Formula I or the pharmaceutical composition of claim 8 are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. However, claim 7, directed to the compound of Formula III is withdrawn from consideration because it does not require all the limitations of an allowable claim.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Response to Amendment
The amendment to claims 1, 2, 5, 6 and 12, and new claims 17 - 24, submitted May 24, 2022 is acknowledged and entered. 
Response to Arguments
Applicant’s arguments, see page 14, filed May 24, 2022, with respect to the objection of claims 1, 2, 5 and 6 have been fully considered and are persuasive in view of the claim amendment.  The objection of claims 1, 2, 5 and 6 has been withdrawn. 
Applicant’s arguments, see page 15, filed May 24, 2022, with respect to the rejection of claims 1- 4, 8 – 11 and 14 – 16 on the basis that the claims contain improper Markush grouping of alternatives have been fully considered and are persuasive in view of the claim amendments.  The rejection of claims 1- 4, 8 – 11 and 14 – 16 on the basis that the claims contain improper Markush grouping of alternatives has been withdrawn. 
Applicant’s arguments, see page 15, filed May 24, 2022, with respect to the rejection of claims 1- 6, 8 – 11 and 14 – 16 under 35 USC 112(b) have been fully considered and are persuasive in view of the claim amendments and arguments presented.  The rejection of claims 1- 6, 8 – 11 and 14 – 16 under 35 USC 112(b) has been withdrawn. 
Applicant’s arguments, see page 16, filed May 24, 2022, with respect to the rejection of claims 1- 4, 8 – 11 and 14 – 16 under 35 USC 103 have been fully considered and are persuasive in view of the claim amendments and arguments presented.  The rejection of claims 1- 4, 8 – 11 and 14 – 16 under 35 USC 103 has been withdrawn. 
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with S. Elizabeth Miller on August 12, 2022.
The application has been amended as follows: 
In the claims:
Claim 1 at approximately line 33, after “arachidonic acid,” delete the second listing of [[menthol]]. Below is a snippet from claim 1 to assist with locating the change.

    PNG
    media_image1.png
    51
    643
    media_image1.png
    Greyscale
 
Claim 2 at approximately line 33, after “arachidonic acid,” delete the second listing of [[menthol]]. Below is a snippet from claim 2 to assist with locating the change.

    PNG
    media_image1.png
    51
    643
    media_image1.png
    Greyscale



Claim 12, delete the current version and replace it with the following:
12.	A method of the treatment or amelioration of neurological diseases or an associated complication, wherein the associated complication is selected from the group consisting of depression, treatment resistant depression, chronic pain and combinations thereof, and comprising administering to a patient suffering from neurological diseases or associated complications the compound of claim 1 as an active ingredient in a therapeutically effective amount, or the pharmaceutical composition of claim 8.
Cancel claim 13.
Claim 14 line 3, after “associated complications” and before the period please insert --, wherein the associated complications are selected from the group consisting of depression, treatment resistant depression, chronic pain and combinations thereof--.
Claim 15 line 2, after “associated complications” and before the period please insert --, wherein the associated complications are selected from the group consisting of depression, treatment resistant depression, chronic pain and combinations thereof--.
Claim 16 line 2 delete [[a]].
Claim 16 line 3, after “associated complication” and before the period please insert --, wherein the associated complication is selected from the group consisting of depression, treatment resistant depression, chronic pain and combinations thereof--.

Claim 21, delete the current version and replace it with the following:
21.	A method of the treatment or amelioration of neurological diseases or an associated complication, wherein the associated complication is selected from the group consisting of depression, treatment resistant depression, chronic pain and combinations thereof, and comprising administering to a patient suffering from neurological diseases or associated complications the compound of claim 2 as an active ingredient in a therapeutically effective amount, or the pharmaceutical composition of claim 17.
Cancel claim 22.
Claim 23 line 3, after “associated complications” and before the period please insert --, wherein the associated complications are selected from the group consisting of depression, treatment resistant depression, chronic pain and combinations thereof--.
Claim 24 line 2 delete [[a]].
Claim 24 line 3, after “associated complication” and before the period please insert --, wherein the associated complication is selected from the group consisting of depression, treatment resistant depression, chronic pain and combinations thereof--.

Allowable Subject Matter
Claims 1 – 6 and 8 – 12, 14 - 21, 23 and 24 are allowed.
The following is an examiner’s statement of reasons for allowance: the Examiner has considered the amendment filed by Applicant on May 24, 2022 and the arguments therein.  Applicant’s arguments were found persuasive; as such, the Examiner has withdrawn the rejections made in the previous Office Action.
Further, the Examiner has considered the cited references and conducted a thorough search of the appropriate data bases from the claimed subject matter and did not discover any reference which anticipates the claimed subject matter or would form a basis for concluding that the claimed subject matter would have been obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Art Made of Record
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Zugno et al., Omega-3 fatty acids prevent the ketamine-induced increase in acetylcholinesterase activity in an animal model of schizophrenia, Life Sciences, 121, 2015, pp. 65-69.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YATE K. CUTLIFF whose telephone number is (571)272-9067. The examiner can normally be reached Monday-Friday (8:30 - 5:30).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on (571) 272 - 2919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/YATE' K CUTLIFF/Primary Examiner, Art Unit 1622